ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
BYA International, LLC                     )      ASBCA Nos. 57608, 58158
                                           )                 58159, 59136
                                           )
Under Contract No. W917PM-09-C-0052        )

APPEARANCES FOR THE APPELLANT:                    Shawn C. Whittaker, Esq.
                                                   Whittaker & Associates, P.C.
                                                   Rockville, MD

                                                  Donald C. Holmes, Esq.
                                                   Donald C. Holmes & Associates, PA
                                                   Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                   Assistant District Counsel
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 23 April 2015




                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57608, 58158, 58159, 59136, Appeals of
BYA International, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2